Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Hartford HealthCare at Home, Inc.
(PTAN: 07-7041, NPI: 1073529566),
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-16-419
Decision Number CR4695
Date: August 30, 2016
DECISION
I sustain the imposition of civil money penalties against Petitioner, Hartford HealthCare
at Home, Inc., in amounts of $5,000 per day for each day of a period that began on
December 7, 2015, and that ran through January 7, 2016.
I. Background
Petitioner, a home health agency, filed a hearing request to challenge the determination
by the Centers for Medicare & Medicaid Services (CMS) to impose civil money penalties
against it. CMS filed a motion for summary judgment along with nine proposed exhibits
that it identified as CMS Exhibit (Ex.) 1-CMS Ex. 9. Petitioner opposed the motion and
filed six proposed exhibits that it identified as P. Ex. 1-P. Ex. 6. I receive the parties’
exhibits into the record.
It is unnecessary that I decide whether the criteria for summary judgment are met here.
CMS did not offer any witnesses’ testimony. Petitioner offered affidavits from three
witnesses, but CMS did not request to cross-examine these individuals. Consequently, no

point would be served by holding an in-person hearing. I decide the case based on the
parties’ written exchanges.
II. Issue, Findings of Fact and Conclusions of Law
A. Issue

The issue is whether CMS may be estopped from imposing a remedy against Petitioner.
B. Findings of Fact and Conclusions of Law

This case involves a single and narrow issue, that being whether I should estop CMS
from imposing civil money penalties against Petitioner. Petitioner has not disputed the
findings of noncompliance on which CMS bases its penalty determination, nor has it
disputed the duration of its noncompliance or the reasonableness of the penalty amount.
Rather, Petitioner’s sole argument is that it was misled by statements made to it by a
representative of the State of Connecticut into believing that, if it corrected its
noncompliance by a date certain, no penalties would be imposed against it.

Petitioner’s argument is without merit. As a matter of law, CMS generally may not be
estopped from imposing remedies, including civil money penalties, against a
noncompliant facility. Office of Pers. Mgmt. v. Richmond, 496 U.S. 414 (1990). That
principle has been upheld repeatedly. Amber Mullins, N.P., DAB No. 2729 (2016).
Indeed, neither the administrative law judge nor the Departmental Appeals Board has
authority to redress claims for equitable relief. US Ultrasound, DAB No. 2302 (2010).

Petitioner argues that this case falls within an exception to the general rule, asserting that
a government agent affirmatively misled it into delaying correcting its deficiencies.
Petitioner characterizes the statements made to it by this agent as active malfeasance
rather than mere error.

I find no basis in the record to support Petitioner’s argument. Petitioner rests its case on
statements that are, at worst, ambiguous. There is nothing in those statements suggesting
malfeasance.

Petitioner received a series of notices from a representative of the State of Connecticut in
the wake of a survey in which it was found noncompliant with Medicare participation
requirements. P. Ex. 1. These letters, which plainly were intended to warn Petitioner of
the adverse consequences of its noncompliance, all contained the following language:

If you believe these deficiencies have been corrected, you may contact. . .
with your written credible allegation of compliance. If you choose and so
indicate, the . . . [plan of correction] may constitute your allegation of
compliance. We may accept the written allegation of compliance and
presume compliance until substantiated by a revisit .. . or other means. Jn
such a case, neither the CMS Regional Office nor the State Medicaid
Agency will impose the previously recommended remedy(ies) at that time.

P. Ex. 1 at 2 (emphasis added).

The State superseded these notices with an amended notice, dated January 8, 2016, in
which it deleted language concerning possible non-imposition of remedies. Jd. at 10-11.

The language in the quoted paragraph in the pre-January 8 notices suggests that remedies
might not be imposed against Petitioner if it submitted allegations of compliance that
were subsequently verified. But, it contains nothing suggesting that either the State of
Connecticut or CMS would definitely withhold imposition of remedies in that event. The
use of the word “may” and the subsequent reference to “in such a case” plainly implies
that the State and CMS had discretion to decide whether, and under what circumstances,
they would impose remedies.

Petitioner can argue with some justification that the communications between it and the
representative of the State were ambiguous. It cannot argue credibly that anyone
promised it that remedies would be withheld if it corrected its deficiencies. I note that
Petitioner’s witnesses do not aver that a State representative ever made such a promise to
them. P. Ex. 4; P. Ex. 5; P. Ex. 6. These witnesses aver only that the State’s
representative neither warned them explicitly that remedies would be imposed nor did she
ever state anything in meetings that contradicted the quoted language of the notices.

These notices and the subsequent meetings with the State’s representative could have
given Petitioner reason to believe that remedies might ultimately be withheld. But, these
notices do not affirmatively tell Petitioner that remedies would be withheld. Therefore,
Petitioner has not established grounds for finding an exception to the rule that estoppel
will not lie against the government.

/s/
Steven T. Kessel
Administrative Law Judge

